— In proceedings pursuant to CPLR article 78, the appeals are from (1) a judgment of the Supreme Court, Dutchess County (Nicolai, J.), entered August 1,1983, which brings up for review so much of a judgment of the same court (Nicolai, J.), dated December 12, 1983, as, upon reargument, adhered to its original determination dismissing a petition to restrain the harassment of the petitioner by correctional employees on the ground that he failed to exhaust his administrative remedies, and (2) a judgment of the same court (Nastasi, J.), entered July 7, 1983, which granted respondent’s motion, inter alia, to dismiss a proceeding challenging petitioner’s work assignments at Downstate Correctional Facility.
Appeal from the judgment entered August 1,1983 dismissed, without costs or disbursements. That judgment was superseded by the judgment dated December 12, 1983, made upon reargument.
Judgment dated December 12, 1983 affirmed, insofar as reviewed, without costs or disbursements. No opinion.
Judgment entered July 7, 1983 affirmed, without costs or disbursements. No opinion. Thompson, J. P., Bracken, Boyers and Lawrence, JJ., concur.